Citation Nr: 1331708	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  11-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral plantar fasciitis or service-connected bilateral patellar tendonitis with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from November 1996 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in April 2011.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a lumbar spine disability that is aggravated by service-connected plantar fasciitis.


CONCLUSION OF LAW

A lumbar spine disability has been aggravated by service-connected plantar fasciitis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted where disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran claims that he has a lumbar spine disability which was caused or aggravated by service-connected bilateral foot and knee disabilities.  

The Veteran service medical records show that he was seen for a report of low back pain for two months in December 1997.  He was noted to have been seen by a physical therapist and was reported to be under treatment for low back pain.  

VA outpatient treatment reports dated from August 2007 to February 2012 show that the Veteran reported low back pain in August 2007.  A magnetic resonance imaging (MRI) of the thoracic spine obtained in November 2009 found degenerative disc disease at L2-L3, degenerative joint disease at many of the apophyseal joints of the lumbar spine, and annular bulging which minimally compressed the anterior surface of the thecal sac at L2-L3.  In January 2011, an MRI of the lumbar spine found mild bulging disc with mild compression of the intervertebral nerves.  The records show continuing treatment for low back pain.

At a January 2011 VA examination, the Veteran was diagnosed with lumbar spine degenerative disc disease with osteoarthritis.  The examiner indicated that the claims file was not available for review.  The examiner opined that it was less likely than not that the Veteran's degenerative disc disease of the lumbar spine was related to any knee or foot issue.  The examiner indicated that while the Veteran may have sustained an altered gait due to the service-connected knee or foot issues, that would not cause the Veteran's known arthritis or degenerative disc disease.  

Later in January 2011, the January 2011 VA examiner reviewed the Veteran's claims file and reiterated the opinion that the Veteran's lumbar spine degenerative disc disease was not related to an altered gait as a result of his service-connected feet and knee disabilities.  The examiner also opined that it was less likely than not that the Veteran's degenerative disc disease was related to the single episode of back pain while the Veteran was in service because the episode resolved and he had no further episodes while in service.  

Associated with the claims file is a physical examination from J. Fields, D.C., of Fields Chiropractic Clinics dated in April 2011 which shows that the Veteran was diagnosed with low back pain, lumbar intervertebral disc degeneration, lumbar osteoarthritis, and lumbar segmental dysfunction.  Dr. Fields indicated that the Veteran's service-connected chronic knee pain and foot pain contributed to his spinal complaints.  

At an April 2011 hearing before a DRO, the Veteran testified that he experienced muscle spasms and locking of his lumbar spine.  He indicated that due to his service-connected knee and foot disabilities he had to walk and stand differently which had aggravated his back disability.  

In December 2011, A. Fields, R.N., B.S.N., D.C., also of the Fields Chiropractic Clinics indicated that the Veteran was in treatment for lumbar spine symptoms.  Dr. Fields indicated that the Veteran's spinal dysfunction symptoms began following corrective measures taken to treat painful biplanar plantar callosities and osteoarthritis of the knees.  Dr. Fields noted that debridement of foot lesions resulted in an altered gait pattern which likely contributed to the Veteran's back pain.  

At an April 2012 VA examination, the Veteran underwent a physical examination of his spine and was diagnosed with degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's lumbar spine disability was less likely than not proximately due to or the result of the Veteran's service-connected knee disability.  The examiner's rationale was that knee tendonitis does not lead to disc disease of the lumbar spine and the lumbar spine condition presented after service discharge.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for a lumbar spine disability based on aggravation by a service-connected disability.  

Both VA examiners of record indicated that the Veteran's service-connected bilateral foot and knee disabilities did not cause the Veteran's lumbar spine disability.  In the December 2011 statement, Dr. Fields opined that the debridement of foot lesions resulted in an altered gait pattern which likely contributed to the Veteran's back pain.  While the January 2011 VA examiner indicated that an altered gait would not cause the Veteran's known arthritis or degenerative disc disease of the lumbar spine, that examiner provided no basis for that opinion and instead made a bare assertion without any rationale to support the conclusion.  The two private statements both stated that the service-connected knee and foot problems contributed to the spine problems.  Therefore, the Board finds that the medical opinions are actually in agreement.  Those opinions that address the etiology of the spine disability found that the spine disability was not incurred in service and was not due to back complaints in service.  Therefore, the Board finds that service connection is not warranted on a direct basis.  Furthermore, the two VA examinations also persuasively found that the service-connected knee and foot disabilities did not cause the back disability.  Therefore, the Board finds that secondary service connection is not warranted.

The only evidence of record that addresses whether the service-connected knee and foot disabilities aggravate the back disability is found in the private opinions.  Both private opinions found that the altered gait due to the service-connected knee and feet disabilities contributed to the back disability.  Those opinions provide a rationale to explain how the service-connected disabilities aggravate the back disability.  Those opinions also note the increase in back symptomatology following the increase in foot symptomatology.  There are no contrary competent opinions of record that are against a finding that the service-connected disabilities have aggravated the back disability.

Consequently, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar spine disability is aggravated by his service-connected bilateral foot disability.  Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a lumbar spine disability is warranted, based upon aggravation of the lumbar spine disability by the service-connected foot and knee disabilities.  Therefore, service connection for a lumbar spine disability, based on aggravation, is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability, which was aggravated by service-connected disabilities, is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


